Motion granted to the extent of postponing argument of appeal from judgment to November 26, 1929, and providing that record on appeal from order and appellant’s points be served and filed with notice of argument for said date; that printing of the case on appeal from judgment as a part of the record on appeal from order be dispensed with, the record on appeal from the judgment to be submitted to the court and referred to upon the appeal from the order, and that the two appeals be heard together. Present — Dowling, P. J., Finch, McAvoy, Martin and O’Malley, JJ.